Citation Nr: 0426770
Decision Date: 09/27/04	Archive Date: 01/04/05

DOCKET NO. 02-07 420                        DATE SEP 27 2004


On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, Arkansas

THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for residuals of a back injury.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T .Mainelli, Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from separate rating decisions by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA). In an October 2001 rating decision, the RO denied service connection for PTSD. An October 2002 RO rating decision denied service connection for a back condition. In July 2004, the veteran appeared and testified via videoconference transmission before C.W. Symanski who is the Veterans Law Judge designated by the Chairman of the Board to conduct that hearing and to render a final determination in this case. 38 U.S.C.A. § 7102 (West 2002).

REMAND

The veteran claims entitlement to service connection for PTSD as a result of combat related stressors in service. A December 2002 letter from a VA staff psychiatrist indicates a current diagnosis of PTSD. In March 2003, the veteran submitted a statement of his claimed stressors which has not been considered by the RO and, consequently, there has been no action taken to verify the alleged incidents. Accordingly, the Board must remand the claim to the RO for verification of the veteran's claimed stressors with the U.S. Armed Services Center for Research of Unit Records (USASCRUR).

The veteran also claims entitlement to service connection for residuals of a back injury. His testimony in July 2004 first reflects his claim that he incurred his back injury as a result of the concussion from an enemy mortar attack. This allegation raises the question as to the applicability of the relaxed evidentiary requirements of 38 U.S.C.A. § 1154(b) for injuries incurred while engaging in combat with the

-2



enemy. The RO has not considered the applicability of 38 U.S.C.A. § 1154(b), and must do so upon the completion of development performed by USASCRUR.

On remand, the Board notes that further evidentiary development of the claims is required. The veteran indicates having been awarded disability benefits from the Social Security Administration (SSA), and these records must be obtained prior to any further adjudication of the claim. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (possibility that SSA records could contain relevant evidence, to include medical opinion as to etiology, cannot be foreclosed as irrelevant to appeal). It is also obvious from review of the record that all records pertaining to the veteran's back disability have not been obtained. The RO should request the veteran to submit copies of all medical and legal records in the possession of Attorney James A. McLarty, III, who apparently represented him involving a claim for compensation for a back injury in 1994. He should also be requested to ensure that all medical opinions indicating that his injury in 1994 was an aggravation of a preexisting disability are associated with the claims folder. The veteran also needs to clarify for the record the dates and facilities of his VA treatment since his discharge from service.

Accordingly, this case is REMANDED to the RO via the Appeals Management Center in Washington, DC for the following action:

1. The RO should contact the veteran and request the veteran to submit copies of all medical and legal records in the possession of Attorney James A McLarty, III related to his back injury in 1994. He should also be requested to ensure that all medical opinions indicating that his injury in 1994 was an aggravation of a pre-existing disability are associated with the claims folder

2. The veteran should also be requested to clarify for the record the dates and facilities of his VA treatment since his discharge from service. The RO should obtain all records

- 3 



identified by the veteran, to include records from the North Little Rock, Arkansas VA Medical Center since October 2002.

3. The RO should obtain all medical and legal documents associated with the veteran's claim for disability benefits with SSA.

4. The RO should then prepare a summary of the veteran's claimed stressors, a copy of this remand, the supporting documents and the service personnel records and send them to USASCRUR, 7798 Cissna Road, Suite 101, Springfield, Virginia, 22150-3197, which should be requested to provide any information which might corroborate the existence of any of the claimed stressors. This should include information pertaining to: (1) whether the veteran's unit came under enemy mortar and rocket attacks in "Lia Khe" in the spring of 1969 and (2) whether "Henry Klinger" of the 1st Infantry Division was killed in December 1969 or January 1970 and, if so, provide the circumstances surrounding his death. Any leads mentioned by USASCRUR should be followed up by the RO.

5. The RO should also ensure that all notification and development action required by 38 U.S.C.A. § 5103A (West 2002) are fully complied with and satisfied. See a/so 38 C.F.R. § 3.159 (2003).

6. When all appropriate development has been completed, the RO should readjudicate the claims for service connection for PTSD and residuals of a back injury. In so doing, the RO should specifically consider the application of 38 U.S.C.A. § 1154(b). If any benefit on appeal remains denied, the veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond

- 4



thereto. Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration.

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.c. §§ 5109B, 7112).

	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

- 5 
- 
- 

